DETAILED ACTION

Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Origuchi et al. (US Pub: 2014/0062973 A1) do not teach “A timing controller for controlling emission of an emission element for recognizing touch coordinates, the timing controller comprising: a coordinate data generation circuit configured to generate X coordinate emission data for acquiring X coordinates and Y coordinate emission data for acquiring Y coordinates of the touch coordinates; a selection circuit configured to time-divide 1 frame duration, to output image data to a display driving circuit during a display field, to output the X coordinate emission data to the display driving circuit during an X coordinate field, and to output the Y coordinate emission data to the display driving circuit during a Y coordinate field; and a control data generation circuit configured to generate source control data and gate control data for outputting the image data, the X coordinate emission data, and the Y coordinate emission data to a display panel and to output the source control data and the gate control data to the display driving circuits wherein the emission element is an organic light emitting diode (OLED).”
Specifically, the prior arts Origuchi do not teach an OLED type of display, but rather specifically disclose a plasma discharge type of display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Bae et al. (US Patent 10,694,139 B2) is cited to teach a similar type of OLED display system in figures 6 and 7 embodiment with X and Y coordinate display control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 6, 2022.
   20140331791